Citation Nr: 1724810	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  07-40 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1958 and from June 1958 to January 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg Florida.  Thereafter, jurisdiction of the claims folder was transferred to the RO in Montgomery Alabama.

By way of procedural history in an April 2010 decision, the Board denied the Veteran s claim for an evaluation in excess of40 percent for spondylohsthesis of the lumbar spine with right radiculopathy In doing so, however, the Board also found that the issue of TDIU had been raised by the record pursuant to Rice v. Shinseki, 22 Vet App 447, 453-54 (2009).  The Board then remanded the issue of entitlement to TDIU to the RO for further development, which included the issuance of proper VCAA notification, a VA opinion regarding employability, referral to the Under Secretary for Benefits for consideration of an extraschedular evaluation under 38 C.F.R. § 4 16(b) and 38 C F R § 3 321(b), and issuance of a supplemental statement of the case (SSOC).

In February 2011, the RO erroneously issued a rating decision, rather than an SSOC, denying entitlement to TDIU.  In a July 2011 decision, the Board denied the issue of entitlement to an evaluation in excess of 40 percent for spondylolisthesis with right radiculopathy on an extraschedular basis under 38 C F R § 3 321(b)(1), and again remanded the issue of TDIU for issuance of an SSOC.  The proper SSOC was issued in November 2011.  In February 2010, the Veteran testified before a Veterans Law Judge at a Video Conference hearing, a transcript of the hearing is of record.  In June 2012, a letter was sent to the Veteran informing him that the Veterans Law Judge who presided over his hearing was no longer employed at the Board He was given the option of having another hearing, which he declined.  See June 12 Response Letter.

In August 2012, the Board remanded the claim again for further development and the matter is once again before the Board.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's service-connected disabilities do not combine to preclude the Veteran from securing and following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for an award of a total disability rating based on individual unemployability due to service-connected disabilities have been not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria and Analysis

VA will grant a TDIU when the evidence shows that a veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

A total rating for compensation purposes may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §  3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In this case, the Veteran is service-connected for spondylolisthesis, lumbar spine status post lumbar spine surgery, with right lumbar radiculopathy, which was rated as 40 percent disabling effective May 5, 1999.  Additionally, the Veteran is service-connected for incomplete paralysis of the right sciatic nerve, rated as 10 percent from April 27, 2006 and as 40 percent from September 11, 2012; recurrent peptic ulcer disease, rated as 10 percent disabling from April 27, 2006 and as 20 percent from September 11, 2012; chondromalacia of the right knee, rated as noncompensable from May 10, 1999 and as 10 percent from April 27, 2006, and hemorrhoids, rated as noncompensable from May 10, 1999.  The Veteran's overall disability rating was 40 percent from May 10, 1999; 60 percent from, April 27, 2006; and 70 percent from September 11, 2012.   

Thus, prior to April 27, 2006, the Veteran's service-connected disabilities, including PTSD, do not meet the schedular criteria for a TDIU, and the Board is precluded from assigning a TDIU rating on an extraschedular basis in the first instance. Instead, the Board must refer any claim that meets the criteria for referral for consideration of entitlement to TDIU on an extraschedular basis to the Director, Compensation Service.  Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).   Here, by way of the Board's April 2010 and August 2012 remands, in December 2010, the Director of Compensation and Pension Service and in May 2016, the Acting Director of the Compensation Service provided administrative review for extraschedular consideration under the provisions of 38 C.F.R. §§ 4.16(b).

Where, as in this case for the period prior to April 27, 2006, a veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16 (b) (2016). Individual unemployability must be determined without regard to any non-service connected disabilities or a Veteran's advancing age.  38 C.F.R. §§ 3.341 (a), 4.19 (2016); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a Veteran's favor.  38 C.F.R. § 4.3 (2016).

Nevertheless, as of April 27, 2006, the Veteran's service-connected disabilities do meet the scheduler criteria for a TDIU because the combined ratings at 70 percent satisfy the percentage requirements of 38 C.F.R. § 4.16 (a).  Even so, it must be determined that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran asserts that he last worked in 1982 and that all of his service-connected disabilities have prevented him from gainful employment.  He reports that he has been receiving Social Security Administration (SSA) disability benefits due to his back since 1985.  See November 2011 VA Form, 21-4138, Statement in Support of Claim.  

The Veteran was afforded a VA spine examination in August 2006, in which he reported a history of an initially surgery in 1983 to his lumbar spine.  He stated that another surgery was performed in the early 1980s and in approximately 1987 a lumbar spine fusion was performed, which slightly decreased his symptoms.  He reported flare ups of pain occurring at least three to four times per week and lasting several hours.   Participating factors included any increased activity such as strenuous labor.  Alleviating factors included rest, hot showers, and use of Ultram.  He reported an additional limitation of motion as well as functional impairment of 25 percent during flare-ups.  His associated symptoms included 10 pound weight loss over the last four months, malaise, numbness, and weakness.  Functionally, he reported pain with any lifting.  He could not squat and had pain with bending and stooping.  Regarding his right knee, he reported weakness, stiffness, lack of endurance, and at times, instability.  He reported flares of pain that lasted for 20 to 30minutes. Participating factors included any increase in activities such as walking or strenuous labor.  Alleviating factors included rest.  He reported an additional limitation of motion as well as functional impairment.  He did not use a brace or cane.  He denied any surgery and dislocation or subluxation to his right knee.  Functionally, he could not squat on his right related to increasing pain and was unable to run.   

On evaluation of his spine, the Veteran had a slight dorsal and an increasing spasm was noted to the paraspinal muscles of the lumbar spine.  Flexion was 55 degrees with pain, extension was 15 degrees with pain, lateral flexion was 15 degrees on the left and 10 degrees on the right with pain bilaterally, and rotation was 5 degrees bilaterally with mild pain.  He had increasing pain, but no decrease in range of motion with repetitive testing.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of his lumbar spine.  He had mild facial grimness with range of motion testing of his L-spine.  On evaluation of his knees flexion was 120 degrees, bilaterally with pain.  Extension was 0 degrees, bilaterally.  He had a negative Lachman's test and negative varus/ valgus strain.  There was a mild increase in pain, but no decrease in range of motion with repetitive testing of his right knee.  He had mild to moderate fatigue, weakness, and lack of endurance with repetitive testing of his right knee.  Leg strength was 5+, bilaterally.  Patellar reflexes were 2/2.  Achilles tendon reflexes were 1/1.  There was trace edema to the lower extremities.  There was a mild limp noted with examination.

In September 2007, the Veteran was provided with a VA digestive conditions/miscellaneous examination, during which he reported that he retired in 1983 following back surgery.  The examiner reported that the Veteran's stomach condition did not physically affect him except that he had discomfort and pain in the abdomen.  On examination, there was mild discomfort in the epigastrium in the left lower quadrant.  

During the November 2008 VA stomach, duodenum and peritoneal adhesions examination, the examiner reported that the Veteran had periods of incapacitation due to his stomach or duodenal disease that occurred two to three times per year and lasted one day.  He also had episodes of severe abdominal colic, nausea or vomiting, and abdominal distention that occurred several times a week and lasted one or more house.  He was asked about his current occupational history, in which he reported that he was no longer employed because of his lower back condition.  Regarding the impact on his activities of daily living, there was no effect on chores, shopping, exercise, sports, recreation, traveling, bathing, dressing, toileting, and grooming and only a mild effect on feeding. 

A November 2008 VA examination of the spine revealed a history of the Veteran undergoing two surgeries on the cervical spine, which was not a service-connected condition.  Additionally, the examiner reported that the Veteran had a history of urinary incontinence, urinary urgency, and erectile dysfunction, which were unrelated to his service-connected lumbosacral spine disability.  The examiner also noted that the Veteran has numbness, paresthesias, leg or foot weakness, falls unsteadiness and dizziness.  The examiner stated the numbness was related to the service-connected lumbosacral spine disability.  In addition, the Veteran had a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain in the lower back.  The pain was described as dull, moderate to severe, and constant.  The pain was daily and it radiated to the right leg.  There were no flare-ups and no intervertebral disc syndrome.  He used a brace and was able to walk one-quarter mile.  There was no spasm, atrophy, guarding pain with motion, tenderness or weakness to the thoracic sacrospinalis, bilaterally.  There was no muscle spasm, localized tenderness, or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  The spine had normal posture and symmetry in appearance.  The gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  Sensory examination of the lower extremities was normal to vibration, pinprick, light touch, and position sense.  Reflexes were 2+ and Babinski was normal.  The active range of motion of the thoracolumbar spine was from zero to 30 degrees of flexion.  Pain was present from 25 to 30 degrees.  Passive range of motion was from zero to 70 degrees of flexion with the same pain as in active range of motion.  Resisted isometric movement was normal.  There was pain on active and passive range of motion as well as pain after repetitive use.  There was no additional loss of motion on repetitive use of the joint.  The examiner stated that nerve conduction studies would be suggestive of a mild peripheral neuropathy in the right lower extremity.  The impression was status post L3 to S1 fusion with severe disc degeneration at L2-3, and to a lesser extent, at L1- 2 and T12-L1.  This disability had a moderate effect on chores shopping, and recreation and a severe effect on sports and recreation.  There was no effect on traveling, feeding, bathing, dressing, toileting, and grooming.

In a July 2009 response, the Social Security Administration (SSA) National Records Center found that after exhaustive and comprehensive searches, they were unable to locate the medical records and further efforts would be futile.  

During his February 2010 Board hearing, the Veteran testified that he was not currently working strictly due to his back.  He reiterated that he last worked in 1982 and has been receiving SSA disability benefits since 1985 for his back.  He reported that he usually could walk for about 25 to 30 minutes without a back brace; however, after approximately 15-20 minutes on his feet, he began to feel tingling and tenderness, and then radiating pain into his right leg.  He indicated that the pain has caused him to fall.  Without his back brace, he would have to sit and rest.  He stated that he could squat, but then was unable to get back up.  He no longer lifted anything more than 10 pounds and even then he would only do so while wearing his back brace.  He reported that he has had muscle spasms and could not run.  He indicated that on a weekly basis, he had episodes where he has not been able to get out of bed or had to help himself out of bed and be careful.  He also clarified that he rarely would go to bed during an incapacitating episode since lying flat in bed did more harm than good.  He did however, use his La-Z-Boy and has spent weeks at a time sleeping on it.  

In an April 2010 remand, the Board, in part, requested an opinion and referred the Veteran's case to the Compensation and Pension (C&P) Director for extraschedular consideration under 38 C.F.R. § 4 16(b).  

In an April 2010 VA medical opinion, the examiner was asked whether the service-connected spondylolisthesis of the lumbar spine status post lumbar spine surgery with right radiculopathy, standing alone, or in concert with the Veteran's service-connected chondromalacia of the right knee and hemorrhoids, prevented him from securing or following a substantially gainful occupation, without consideration of any nonservice connected disorders.  The examiner reviewed the claims file and responded that the Veteran's unemployability was less likely as not (less than 50/50 probability) caused by or a result of service connected spondylolisthesis of the lumbar spine, status post lumbar spine surgery with right radiculopathy, chondromalacia of the right knee and hemorrhoids.  The examiner reasoned that the Veteran was not bedridden or homebound, he has and can use all of his extremities, and he was ambulatory.  The examiner reported that the Veteran suffered from nonservice connected disabilities incapacitating him from serving and maintaining physical and/or sedentary employment.  

In a December 2010 administrative decision, the Director of C&P Service noted that the evidence demonstrated that the Veteran has been diagnosed with multiple disabling conditions that were not connected to service.  The Director explained that the Veteran had been diagnosed with hypertension, pacemaker placement, cervical spondylosis, left shoulder and right hand conditions, obstructive sleep apnea, depression, and peripheral vascular disease.  The Director stated that a review of all available medical evidence reveals no incapacitating episodes requiring bed rest prescribed by a physician related solely to his lumbar spine condition or any of the Veteran's service connected conditions.  The Director noted that the history was negative for any type of back surgery or hospitalization for his back condition since the mid-1980s.  There is no documentation of emergency room treatment for his spine, peptic ulcer, or right lower extremity disabilities.  

The Director stated that he reviewed the Veteran's file to determine if he was entitled to an extra schedular evaluation for his lumbar spine condition.  The Director explained that extra-schedular evaluations are assigned in cases where an exceptional or unusual disability picture is presented with such related factors as marked interference with employment or frequent periods of hospitalization that renders application of regular rating schedular standards impractical.  The Director found that in the Veteran's case, there was no unusual or exceptional disability pattern demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record did not demonstrate that the symptomatology consistently associated with the service connected lumbar spine condition is not wholly contemplated by the criteria utilized to assign the current and past evaluations.  The Director found that entitlement to an extra-schedular evaluation for lumbar spine condition was not established and the objective findings on the most recent medical examinations did not demonstrate that the Veteran's service-connected conditions alone prevented him from engaging in all types of work related activities.  The Director found that entitlement to TDIU benefits on an extra-schedular basis was not established.

Although the Veteran had previously indicated that his back disability prevented employment, in a statement received in November 2011, he stated that he was unable to engage in gainful employment due to all service-connected disabilities.  As a result, in August 2012, the Board determined that the April 2010 addendum opinion was based solely on spine and digestive VA examinations and a new opinion was necessary.  The Board also sought another opinion from appropriate department officials for extraschedular consideration.

The Veteran was afforded a VA examination in September 2012 that addressed the severity of his service-connected conditions and their functional impact on work.  Regarding the Veteran's service-connected peptic ulcer disease, he reported that he was usually able to manage his condition by using Nexium, and following a bland diet, which soothed his symptoms after a few days.  His most recent episode of abdominal pain, nausea, and lack of appetite occurred six weeks ago.  He took two Nexium capsules daily.  He had recurring episodes of severe symptoms four or more times per year lasting between one to nine days.  He had abdominal pain at last monthly that was relieved by standard ulcer therapy.  There were no incapacitating episodes.  Regarding the functional impact of the Veteran's stomach or duodenum conditions, he required rest and was unable to do any physical activity when there was pain.  Symptoms were identified as persistently recurrent epigastric distress, dysphagia, reflux, and substernal arm or shoulder pain.  He had mild occasional episodes of esophageal spasm, for which he needed to eat more slowly to avoid spasm.  Regarding functional impact, the esophageal conditions did not impact the Veteran's ability to work.  

Regarding the Veteran's service-connected lumbar spine and right sciatic nerve disabilities, on examination, the Veteran reported that flare-ups caused severe pain with walking, which kept him homebound.  This past summer he had to hire someone to mow his grass.  Forward flexion was 85 degrees; extension was 15 degrees; and flexion was 10 degrees, bilaterally, with no objective evidence of painful motion.  Lateral rotation was 20 degrees with pain at 20 degrees, bilaterally.  There was no additional limitation of motion following repetitive-use testing.  Functional loss/functional impairment was identified as less movement than normal; pain on movement; instability of station; disturbance of locomotion; and interference with sitting, standing, and/or weight-bearing.  Muscle strength testing of the hip, knees, ankles, and toes was normal.  There was no muscle atrophy.  Reflex examination of the knee and ankle was normal.  Sensory examination of the upper anterior thighs, knees, leg, ankle, and foot/toes was normal.  Straight leg testing was normal.  There was moderate constant pain and numbness as well as severe intermittent pain in the right lower extremity.  He had severe radiculopathy on the right side.  He had intervertebral disc syndrome with no incapacitating episodes.  He regularly used a back brace.  Regarding the functional impact of his thoracolumbar spine (back) condition, the Veteran stated that in the field that he was qualified to work, he would not be hired to work.  He explained that when someone was in a high-risk occupation, any condition that affected physical ability would increase the risk or probability of injury.

Regarding the Veteran's service-connected right knee, the Veteran reported constant low-grade pain with occasional exacerbations of jabbing pain if he moved the wrong way.  He had a steroid injection in the knee approximately six weeks prior, with considerable relief.  He indicated that flare-ups did not impact the function of the knee or lower leg.  Bilateral knee flexion was to 135 degrees and extension was 0 with no objective evidence of painful motion.  There was no additional limitation of knee motion after repetitive-use testing.  Functional loss or impairment was identified as no functional loss for the left lower extremity, pain on movement on the right side, and that he was unable to squat or get down because of his knees.  Muscle strength on flexion and extension was 5/5.  Instability testing was normal.  There was no history of recurrent patellar subluxation/dislocation.  Regarding functional impact, the knee condition (s) did not impact the Veteran's ability to work.  

Regarding the Veteran's service-connected hemorrhoids, the Veteran reported that he has not had any recurrences in the past 8-10 years since learning to keep meticulous hygiene and managing his diet.  He has not seen a doctor in several years for this condition.  His treatment plan included continuous medication in that he took 1/2 teaspoon of clearlax and used hydrocortisone cream for itching.  Otherwise, he did not have any current findings, signs, or symptoms.  An examination was normal.  There were no external hemorrhoids, anal fissures, or other abnormalities.  Regarding functional impact, the rectum or anus conditions did not impact the Veteran's ability to work.  

The examiner opined that the Veteran's back disability would preclude him from doing physical labor.  The examiner considered that the Veteran was currently a Deacon in his church and was able to work in his yard for 2-3 hours at a time with the use of a back brace.  Therefore, the examiner determined that the Veteran's service-connected disabilities would not preclude him from doing administrative work or teaching, which he did for seven years while he was in the military.

In a May 2016 administrative decision, the Acting Director of Compensation Services (formerly C&P service) noted his review of the electronic record.  The Acting Director opined that there was no evidence that the Veteran's service-connected disabilities individually or collectively precluded the Veteran from securing and following gainful employment.  The Acting Director acknowledged the Veteran's contentions that his spine condition prevented him from getting hired in his qualified field.  The Acting Director found that the evidence of record did not show that the Veteran was unable perform physical and sedentary work.  Therefore, the evidence did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  The Acting Director denied entitlement to TDIU, on an extraschedular basis.

The ultimate question of whether a Veteran is capable of obtaining and maintaining substantial gainful employment is not a medical one; that determination is for the adjudicator.   See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service-connected disabilities, but the functional impairment caused solely by service-connected disabilities.  VBA Fast Letter 13-13 (June 17, 2013).

With respect to the Veteran's education and work experience, while the Veteran did not complete and return a VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) provided to him, as requested in the Board remand, in August 2012, the most recent September 2012 VA examination reported a history of the Veteran being retired and currently serving as the Deacon in his church.  The Veteran stated that he attended several technical schools while in the military.  He reported that he climbed telephone poles for years while in the service and also taught technical school for linemen for cable and TV for 7 years (from 61-64 and from 68-72).  He never went to college.  After getting out of the military, he attended a technical school to become a "mud engineer."  He did this until he injured his back in 1983.  He began receiving permanent disability for his back in 1985 as he had had several surgeries and was unable to work.  He reported that he has never learned another trade nor has he been able to return to a drilling rig due to his back condition.  The Veteran stated that in his qualified field of work, he would not be hired to work.  He explained that when someone worked in a high-risk occupation any condition that affected physical ability would increase the risk or probability of injury.  

Overall, the evidence of record does not establish that the Veteran is unemployable due solely to his service-connected disabilities.  Regarding whether he is capable of performing the acts required by employment, the Board notes that there is evidence both for and against the claim.  Weighing in favor of the claim are the Veteran's assertions that he is unemployable because of his service-connected conditions as well an indication in the record suggesting that he has been receiving SSA disability benefits due to his back since 1985.  Although records from SSA were unable to be located by that agency after extensive and exhaustive searches, SSA determinations are not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In contrast to SSA, VA may not consider the Veteran's age or the availability of employment opportunities in determining whether entitlement to a TDIU may be established. 

Weighing against the claim are the findings of the August 2006, September 2007, November 2008, April 2010, and September 2012VA examinations.  In that connection, the Board notes that the examiners each reviewed the Veteran's medical records, including his past medical and employment history and the statements offered by the Veteran.  The examiners reported on the functional impairment related to the disabilities identified at the time of each of the examinations and assessed.  In April 2010, the VA examiner opined that the Veteran's unemployability was less likely as not caused by or a result of service-connected spondylolisthesis of the lumbar spine, status post lumbar spine surgery with right radiculopathy, chondromalacia of the right knee and hemorrhoids.  Subsequently, the September 2012 VA examiner addressed the functional impairment of all of the Veteran's service-connected conditions and opined that the Veteran's back disability would preclude him from doing physical labor; however, his service-connected disabilities would not preclude him from doing administrative work or teaching, which he did for seven years while he was in the military.  Both the April 2010 and September 2012 VA examiners provided adequate reasoning for their opinions.  Moreover, in December 2010, the Director of C&P Service determined that the objective findings on the most recent medical examinations did not demonstrate that the Veteran's service-connected conditions alone prevented him from engaging in all types of work related activities.  In May 2016, the Acting Director of Compensation Service determined that the evidence did not show that the Veteran was unable to secure and follow a substantially gainful occupation due to his service-connected disabilities.  Thus, the Board concludes that the evidence does not establish that the Veteran's service-connected lumbar spine, right sciatic nerve, right knee, and hemorrhoid disorders as well as his peptic ulcer disease have rendered him unable to secure or follow a substantially gainful occupation.  

The Board notes that the combined disability ratings ranging from 60 percent to 70 percent over the relevant period compensate the Veteran for his impairments.  38 C.F.R. §  4.1.  The fact that the Veteran is unemployed or has difficulty obtaining employment does not suffice.  Because the evidence does not establish that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation during the period in question, the Board concludes that the evidence of record weighs against a finding that the Veteran's service-connected disabilities have made him unable to obtain or maintain substantially gainful employment.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

In conclusion, the Board finds that a preponderance of the evidence is against the claim for entitlement to a TDIU, including on an extraschedular basis, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER


Entitlement to total disability rating based on unemployability due to service-connected disability (TDIU) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


